Exhibit 10.1

 

RESEARCH AGREEMENT

 

This Agreement is made as of the 3rd day of March, 2020, by and between

 

RenovaCare Inc, a company whose registered office is at 94 Hundred Corporate
Center, 9375 E Shea Blvd., Suite 107-A Scottsdale, AZ 85260 (USA) (the
‘Company’)

 

and

 

King’s College London of Strand, London WC2R 2LS, United Kingdom (the
‘College’),

 

which are also referred to individually herein as a ‘Party’ or collectively as
the ‘Parties’.

 

WHEREAS the Company and the College wish to collaborate together to undertake a
research project on [***] non-invasive, patient-friendly mode of delivery” (and,
as more fully detailed in the proposal for the Research, which is attached
hereto as Schedule 1, the ‘Research’);

 

WHEREAS the College provides expertise in the development of a revolutionary
gene therapy for Recessive Dystrophic Epidermolysis Bullosa (RDEB).

 

WHEREAS the Company provides the expertise of an ultra-gentle cell delivery
device, (the ‘SkinGun™’) to accelerate wound healing.

 

IT IS HEREBY AGREED AS FOLLOWS:-

 

1THE RESEARCH

 

1.1The College’s contact for the Research shall be Dr. Su Lwin in its School of
Genetics & Molecular Medicine (the ‘Investigator’). If Dr. Su Lwin is unable or
unwilling to continue the supervision of the Research on behalf of the College,
the College shall promptly notify the Company, and advise it of a suitable
successor within 60 days thereafter; the Company shall not unreasonably decline
to accept the choice of a successor selected in this way but if it can
demonstrate reasonable grounds for not wishing to accept the choice, then the
Company may terminate this Agreement in accordance with the terms set out in
clause 8 below.

 

1.2The Company’s contact for the Research shall be Dr. Roger Esteban-Vives. If
Dr. Roger Esteban-Vives is unable or unwilling to continue the supervision of
the Research on behalf of the Company, the Company shall promptly notify the
College, and advise it of a suitable successor within 60 calendar days
thereafter; the College shall not unreasonably decline to accept the choice of a
successor selected in this way but if it can demonstrate reasonable grounds for
not wishing to accept the choice, then the College may terminate this Agreement
in accordance with the terms set out in clause 8 below. The parties must give
notice as soon as is practicable to the other party should there be any changes
to the Company or College staff so that the Research will not be negatively
affected by such unforeseen changes

 

1.3Each Party undertakes to supply the levels of data, manpower, materials,
resources and commitment identified as its contribution to the Research in
Schedule 1, and shall endeavour to ensure the accuracy of all such data and
promptly to correct any error therein of which it becomes aware. For the
avoidance of doubt, any data, information or materials which one Party supplies
to the other in the course of the Research shall represent Confidential
Information and/or Background IP (as each such term is defined elsewhere herein)
belonging to that Party. The College has received funding from DEBRA U.K. for
the project. The funding and budget for the Research does not include the costs
of the SkinGun™, the disposable attachments, the Company’s expertise and
assistance in anything related to the cell delivery. The College does not have
any publishing, patent, or intellectual property obligations to DEBRA U.K. which
may affect this Research.

 

 1 

 



1.4If either Party reasonably believes that the Research or the way in which a
Party is undertaking the Research is deficient, it shall notify the other Party
in writing at the earliest possible opportunity, giving full details of the
perceived deficiencies. The Parties shall then discuss the matter in good faith
to establish where any deficiencies may lie and an appropriate course of action
to deal with them, as part of which the defaulting Party shall remedy any agreed
faults within an agreed, reasonable period which shall generally not exceed 21
working days. If the Parties are unable to agree on a course of action,
including a reasonable period for the defaulting Party to remedy any agreed
faults, or should the defaulting Party not remedy any agreed faults within the
agreed period, the Parties shall deal with the matter by using the dispute
resolution process set out in clause 10.7.

 

1.5The Parties acknowledge that no human subjects are included in the Research.
Each Party undertakes to secure all necessary approvals from the competent local
or national research ethics committee/s that such Party is obligated to obtain
before undertaking any part of the Research which requires research ethics
committee and other applicable approvals.

 

2DURATION

 

2.1Subject to earlier termination as provided in clause 8 below, the effective
period of this Agreement shall initially be for two (2) years from 3rd of March,
2020 (the ‘effective period’).

 

2.2The Parties shall review the progress of the Research and any possible
renewal of this Agreement no later than one month before the end of the
effective period. If at that time it is decided to extend the Research and renew
this Agreement, this shall be the subject of a formal amendment to this
Agreement.

 

3REPORTING AND MEETINGS

 

3.1The College shall share, at the Company’s request, the relevant summary data
deriving from the Research that relates to the use of the SkinGun™, on a
confidential basis, as described in clause 4 below. The Investigator will make
[***]

 

4CONFIDENTIALITY AND PUBLICATION

 

4.1The Parties shall ensure that information supplied to or deriving from the
Research is exchanged between themselves on a confidential basis.

 

4.2(a)     In the event of one Party making available to the other Party (the
‘Receiving Party’) Confidential Information (as defined below) relating to its
business, scientific or other activities in the course of the Research
(‘Confidential Information’), the Receiving Party shall maintain the secrecy of
such Confidential Information and that it shall not use, disclose or grant use
of such Confidential Information to any third Person, including, (i) in the case
of the Company to its staff, employees, and third party consultants, except, and
only to the extent required to conduct the Research pursuant to this Agreement
(‘Company Research Personnel’); and, (ii) in the case of the College , to
members of its administrative and scientific staff, its teachers and students
(the ‘College Staff’), except, and only to the extent required to conduct the
Research pursuant to this Agreement, to (a) members of the College Staff
directly involved in the conduct of the Research pursuant to this Agreement, to
(the ‘College Research Staff’), and (b) third party sub-contractors, consultants
or other third party research collaborators engaged to work on, advise on or
manage any aspect of the Research, including but not limited to, INSERM
(Institut national de la santé et de la recherche médicale at the French
National Institute of Health and Medical Research) (collectively, ‘Third Party
Research Consultants’) or as otherwise authorized in advance by the other Party
in writing. Neither Party shall include any of the other Party’s Confidential
Information in the published results of the Research without the prior written
permission of that other Party. Each Party shall ensure that the full
confidentiality of all data relating to human subjects participating in the
Research is fully maintained. The College Research Staff and the Third Party
Research Consultants are collectively herein referred to as the ‘College
Research Personnel’. The Company Research Personnel and the College Research
Personnel are collectively sometimes herein referred to as the ‘Research
Personnel’.

 

 2 

 



(b) A Party that receives products, devices or material samples from the other
Party shall not reverse engineer such products, devices or analyze samples for
chemical or structural composition without the prior written consent of the
disclosing Party. The results of all analyses of samples will be regarded as
Confidential Information of the disclosing Party and will be treated by the
receiving Party with the same strict confidentiality and restrictions on
limited-use and disclosure as the other Confidential Information referred to
above. The receiving Party will provide the disclosing Party with a written
summary of these analyses.

 

4.3As used herein, Confidential Information includes, without limitation, any
technical or commercial information or data, trade secrets, materials, devices
(including, those described in clause 4.5) know-how, etc., of either Party, or
their respective affiliates, whether or not marked or stamped as confidential,
including without limitation, Background IP (as defined in clause 5.1) and any
samples of products, devices, materials or formulations the chemical identity
and any properties or specifications related to the foregoing. Research IP shall
be Confidential Information of the Party that owns the subject matter under the
terms set forth in this Agreement

 

4.4Each Party shall ensure that all Research Personnel shall maintain the
secrecy of the other Party’s Confidential Information, and if either Party
intends to use the services of sub-contractors, consultants or other third
parties to work on, advise on or manage any aspect of the Research, or intends
to reveal any of the results of the Research to any such persons or
organisations, that such Party shall first ensure that all Research Personnel,
Third Party Research Consultants, or other third parties sign legally-binding
agreements undertaking to abide by the same conditions of confidentiality
regarding the Confidential Information as are set out in this Agreement mutatis
mutandis.

 

4.5The SkinGun™ device(s) and any accessories of the device(s), as well as use
of the device(s) and instructions for using the device(s), constitute
Confidential Information and such device(s) and accessories held by the College
will be kept in a secure location. Photos or images of the SkinGun™ device
constitute Confidential Information belonging to the Company. The Company is
willing to provide images and/or illustrations of the gun for the purpose of
scientific publications and presentations (as described in clause 4.9, below)
but these must be approved for such use by the Company prior to publication. Any
SkinGun™ device(s), accessories, photos, or images in the possession of the
College that are provided by the Company or its affiliates remain the property
of the Company and shall be returned to the Company upon request or termination
of the Agreement. Disposables such as the spray solutions provided by the
Company or made using Company formulas or instructions will also be returned or
destroyed to the Company’s satisfaction. None of the devices, accessories, other
materials, or instructions will be photographed, sketched, copied, or reproduced
by the College without prior written consent by the Company.

 

4.6The Parties agree that the existence of this Agreement and its terms will
also be considered Confidential Information and agree not to disclose the terms
of this Agreement to a third Person without the prior written consent of the
other Party, except (i) as required to enforce the terms of this Agreement,
(ii) to financial institutions, accountants, advisors and counsel to the Parties
or (iii) as required by statute, regulation, regulatory agencies or the order of
a court of competent jurisdiction. A disclosure of any Confidential Information
(i) in response to a valid order by a court or other governmental body or
(ii) as otherwise required by law will not be considered to be a breach of this
Agreement or a waiver of confidentiality for other purposes; thereof to the
owner Party to enable the owner Party to seek a protective order or otherwise
prevent such disclosure.

 

4.7The obligations in this clauses 4.1, 4.2 and 4.4 above shall not apply to
data or information which the Receiving Party can clearly demonstrate:-

  (i) was known to the Receiving Party prior to disclosure; or   (ii) was or
becomes part of the public domain through no fault of the Receiving Party; or  
(iii) becomes lawfully available to the Receiving Party from an unconnected
third party who is under no obligation of confidentiality in respect thereof, or
with the lawful right to make such disclosure; or   (iv) has been independently
developed or conceived for or by it without reference to the other Party’s
Confidential Information; or

 

 3 

 



  (v) it is required to disclose by law or a regulatory body, in which
circumstances the Receiving Party shall wherever practicable give reasonable
advance notice of the intended disclosure to the other Party, and the relaxation
of the obligations of confidentiality shall apply only for as long as is
necessary to comply with the relevant law or regulatory requirement and solely
for the purposes of such compliance.

 

4.8The obligations of confidentiality set forth herein shall survive expiry or
termination of this Agreement until and including the date of the fifth
anniversary of such expiry or termination date.

 

4.9The Parties recognise that as required by the College’s legal status as an
‘Exempt Charity’ and by its own regulations, the results of the Research shall
be publishable in accordance with normal academic practice, which for the
avoidance of doubt refers to: peer-reviewed scientific journal publications,
poster presentations, oral presentations and the College’s and [***]
self-published articles. Both Parties agree that any thesis written by staff or
students of the College undertaking the Research shall be submitted in
accordance with the College’s regulations for higher degrees. In addition, the
results of the Research, including but not limited to methodology developments
shall be kept confidential to the extent necessary to protect the potential
commercial value of any patentable inventions or other intellectual property
rights generated during the Research, and any publication or disclosure of the
results of the Research by a Party shall not include any of the other Party’s
Confidential Information. Unless a joint publication is envisaged, each Party
shall send the other Party a draft of all intended publications at least thirty
(30) days in advance of submission for publication for it to review them for the
possible inclusion of any such Confidential Information. Each Party shall review
any such proposed publications sent to it by the other Party within a period of
30 working days of their receipt and notify the other Party if a proposed
publication contains any of its Confidential Information within the review
period. In such an event, the Party wishing to make the publication shall
delete, genericise or otherwise adapt any such Confidential Information prior to
the publication being made, as agreed with other Party at the other Party’s
discretion. Both Parties shall acknowledge the support received from the other
Party in any publications arising from the Research, unless requested to the
contrary by that party.

 

5INTELLECTUAL PROPERTY

 

5.1Nothing in this Agreement shall affect the ownership of intellectual property
rights of either Party existing prior to this Agreement or generated outside the
Research (‘Background IP’). Neither Party shall knowingly make Background IP
available to the other Party (i) which it does not have the right to make
available to that Party, (ii) where it does not have the right to grant the
licences to use such Background IP set out in this clause or, (iii) where to do
so would cause an infringement of the rights of a third party. For the avoidance
of doubt, Background IP belonging to the Company (the ‘Company Background IP’)
includes but is not limited to; the cell delivery device (SkinGun™), methods and
solutions for spraying cells using the device, any and all accessories for the
SkinGun™ (including disposable parts, spray solutions provided by the Company or
made using Company formulas or instructions) and the technology contained within
the device and accessories. Background IP belonging to the College (the ‘College
Background IP’) includes but is not limited to: all cellular material, cell
manipulation or genetic manipulation information, material and methodology and
descriptions of the same.

 

5.2If one Party makes any of its Background IP available to the other Party in
the course of the Research, the Party receiving such Background IP shall treat
it as Confidential Information disclosed under clause 4.2 above, and shall not
disclose it to a third party nor use it for any purposes other than that for
which it was made available to that Party. Neither Party has an obligation to
provide Background IP that they do not wish to provide. Except as otherwise
expressly provided in this Agreement, under no circumstances shall a Party, as a
result of this Agreement, obtain any ownership interest, license or other right,
title, or interest in or to any Background IP or other intellectual property or
Confidential Information of the other Party, including Research IP, whether by
implication, estoppel, or otherwise, including any items controlled or developed
by the other Party, or delivered by the other Party, at any time pursuant to
this Agreement.

 

 4 

 



5.3Should one Party become aware of any infringement of any Background IP, it
shall notify the other Party as soon as is reasonably practicable upon such
infringement coming to its notice, and the Party owning such Background IP shall
have the sole conduct of any proceedings with relation to its own Background IP.
Each Party shall indemnify and hold harmless the other Party against all
liability for any loss, damages, costs, claims or demands of any nature
whatsoever incurred or suffered by it in respect of any claim or action stating
that the use of the such Background IP infringes the intellectual property
rights of any third party (‘Intellectual Property Infringement’) in the course
of the Research, with the exception of the exclusions set out in clause 7.1,
provided that the other Party:-

 

(i)       gives it notice of any Intellectual Property Infringement promptly
upon becoming aware thereof;

 

(ii)       gives it the sole conduct of the defence of any claim or action in
respect of an Intellectual Property Infringement and does not at any time admit
liability or otherwise settle or compromise the said claim or action except upon
the express instructions of the Party owning the Background IP in question; and

 

(iii)       acts in accordance with the reasonable instructions of the Party
owning the said Background IP and gives it such assistance as it shall
reasonably require with regard to the conduct of such defence.

 

5.4(a)     Each Party shall disclose to the other Party all Research IP,
including copies of all invention disclosures and other similar documents
created in the ordinary course of its business that disclose any conception or
reduction to practice of any intellectual property constituting Research IP. A
Party shall make all such disclosures to the other Party at least thirty (30)
Business Days before any public disclosure of such Research IP or any required
submission to government agencies in compliance with the requirements of
government supported research. Each Party shall maintain contemporaneous,
complete, and accurate written records of its (or its Research Personnel or
Third Party Research Consultants) activities concerning Research IP that provide
proof of the conception date and reduction to practice date of any Research IP
for which any of its Research Personnel claim inventorship status.

 

    (b)     For purposes of this Agreement, ‘Research IP’ means all intellectual
property made, invented, developed, created, conceived, or reduced to practice
by any Party, Research Personnel or any affiliate of any of the foregoing (i) as
a result of work conducted pursuant to this Agreement, or by a Party in its
evaluation, use, or implementation of its own or the other Party's Background
IP, or (ii) by a Party resulting from or derived from or based on its own or the
other Party's Confidential Information, in each case, including all rights in
any patents or patent applications, copyrights, trade secrets, and other
intellectual property rights relating thereto.           (c)     Regardless of
inventorship, as between the Parties: [***]

 

5.5[***] Each Party shall further ensure that any Research Personnel who works
on or provides services in connection with the Research on behalf of such Party,
is legally bound by written agreement requiring such Research Personnel to:

 

(i) follow that Party’s policies and procedures for reporting any inventions,
discoveries or other Research IP invented, conceived, developed, derived,
discovered, generated, identified, or otherwise made by the Participating
Individual that arises from access to Confidential Information of either Party
and that relates to the Research or the Background IP;

 

(ii) assign to the Company or the College, as the case may be, all of their
right, title, and interest in and to any Research IP constituting [***], as the
case may be, under this Agreement, including all intellectual property rights
relating thereto; and, during and after such Research Personnel’s engagement
with such Party, agrees to agrees to reasonably cooperate, wherever practicable,
with such Party to (a) apply for, obtain, perfect, and transfer to such Party
any and all intellectual property rights and interests into the Research IP in
any jurisdiction in the world; and (b) cooperate in maintaining , protecting ,
defending and enforcing the same, including, without limitation, executing and
delivering to such Party any and all applications, oaths, declarations,
affidavits, waivers, assignments, and other documents and instruments as shall
be requested by such Party in connection with the filing and enforcement of any
patent or other rights in the Research IP

 

 5 

 



(iii) perform all acts and sign, execute, acknowledge, and deliver any and all
papers, documents, and instruments required to fulfill the obligations and
purposes of that agreement; and,

 

(iv) be bound by obligations of confidentiality and non-use no less restrictive
than those set out in this Agreement.

 

5.6In addition, (i) the College shall ensure, that any of its employees,
contractors, subcontractors, collaborators, consultants, and students involved
or engaged in any aspect of the Research, including, but not limited to the
Research Personnel, by legally binding agreement, [***] and (ii) the Company
shall ensure, that any of its employees, contractors, subcontractors,
collaborators, consultants, and students involved or engaged in any aspect of
the Research, including, by legally binding agreement, [***].

 

6LIABILITIES AND INDEMNITIES

 

6.1Neither Party shall hold the other liable for any damages, dispute or injury
arising during the undertaking of the Research unless caused by the wilful act,
negligence or default of an employee, student, director, representative,
consultant or agent of that Party. Nor shall one Party be liable to the other
for any claims or demands arising out of this Agreement or the Research for loss
of income, profits, turnover, business, opportunity, reputation, goodwill,
economic loss, indirect loss or consequential loss, no matter how arising and
whether by breach or by negligence and whether in contract, tort or otherwise.
The provisions of this clause 6.1 notwithstanding, the College undertakes that
its Research Personnel, including but not necessarily limited to INSERM
(Institut national de la santé et de la recherche médicale at the French
National Institute of Health and Medical Research) are in compliance with the
confidentiality provisions in this Agreement, and shall not have any rights to
any IP related to this agreement.

 

6.2Each Party shall fully and effectively indemnify the other Party and its
employees, students, directors, consultants, representatives and agents and keep
them fully and effectively indemnified for liabilities arising from its own
acts, omissions or defaults under this Agreement, including but not limited to,
all liabilities arising from actions by third parties participating in the
Research and the use to which it or a third party puts Research IP or Background
IP belonging to the other Party. Notwithstanding any other provision of this
Agreement, each Party shall use its reasonable endeavours to mitigate losses it
may incur that are covered by indemnities provided by the other Party.

 

6.3The Parties shall carry out the Research in accordance with accepted
scientific and/or academic principles and standards and shall endeavour to
ensure the accuracy of the results of the Research. However, the Parties
recognise that this Agreement provides for the carrying out of experimental
research and that Research IP or Background IP may contain experimental
materials, data or processes whose properties and safety may not have been
established. Therefore the Parties do not undertake that the Research will
provide specific results or provide data which can be used for a particular
purpose, and any Research IP, Background IP, information or materials which a
Party provides under this Agreement are supplied ‘as is’ and without any express
or implied warranties, representations or undertakings. A Party shall not be
liable for the consequences or effects of any use to which the other Party or
any third party may put Research IP, except to the extent that such claims arise
from the proven negligence or default of the providing Party or its employees,
students, representatives, consultants or agents.

 

6.4The Parties undertake to make no claim in connection with this Agreement or
its subject matter against any employees, students, agents or appointees of the
other Party (apart from claims based on fraud or wilful misconduct). This
undertaking is intended to give protection to individual researchers and
officers, and does not prejudice any right which the Parties might have to claim
against the other Party.

 

 6 

 



6.5To the fullest extent permitted by law the terms and conditions in this
Agreement are agreed to be in place of any warranties, obligations or conditions
implied by law, trade usage, custom or otherwise as to the merchantable quality
or the fitness for any particular purpose of the services or items being
supplied hereunder. Nothing in this Agreement limits or excludes either the
liability of either of Party for death or personal injury, any fraud or for any
sort of liability that by law cannot be limited or excluded, or any loss or
damage caused by a deliberate breach of this Agreement.

 

7.FORCE MAJEURE

 

7.1.In the event that either Party is delayed, prevented or hindered from
performing any of its obligations in this Agreement by any circumstances beyond
its reasonable and direct control, the affected Party shall be excused from that
performance for as long as such circumstances reasonably persist, but shall take
all reasonable steps to minimise the effects of such circumstances on the
performance of this Agreement. Should a Party be so delayed, prevented or
impeded, it shall promptly inform the other Party of the nature of the relevant
cause and of the expected duration of the delay or impediment. If such
circumstances persist for three months or longer, either Party may terminate
this Agreement forthwith by giving notice in writing to that effect to the other
Party.

 

8TERMINATION

 

8.1.This Agreement may be terminated by either Party by giving reasonable prior
notice of such termination of not less than thirty (30) calendar days to the
other Party, except as otherwise provided in clause 7.1 or clause 8.2.

 

8.2Further, either Party may terminate this Agreement by giving notice in
writing to that effect to the other Party if:

 

 

  (a) the other Party is in breach of its obligations under this Agreement and
fails to remedy such breach within thirty working days of receiving notice from
the Party not in breach which clearly identifies and gives details of the
breach; or   (b) the other Party enters into bankruptcy or liquidation, has a
receiver, liquidator or administrator appointed over the whole or any part of
its assets, becomes insolvent or is otherwise unable to pay its debts as they
fall due (with the exception of liquidation for the specific purpose of an
amalgamation, reconstruction or other reorganisation such that the body
resulting from the reorganisation agrees to be bound by and to assume the
obligations imposed on the Company herein mutatis mutandis); or   (c) lack of
progress; or   (d) entry into a licence agreement by either party where such
agreement might be in conflict with or supersede the present agreement or create
a conflict of interest.

 



8.3 In such circumstances, the Party in receipt of notice of termination shall
cease to use, and shall promptly return, all technical and scientific
information, materials and devices (including Confidential Information and
Background IP) supplied to it hereunder in connection with the Research by the
other Party, together with all copies thereof in its possession, or in the
possession of any of its related companies, affiliates, successors in title,
assigns or sub-licensees. The rights, benefits and licences granted or agreed to
be granted hereunder to the Party in receipt of such notice shall automatically
be deemed terminated or cease forthwith upon such termination and any rights
assigned or agreed to be assigned [***] shall automatically be reassigned to the
Party that owns them. Nothing in this clause shall affect any rights or licences
granted or agreed to be granted under this Agreement by one Party to the other
Party. Anything in this clause 8 to the contrary notwithstanding the provisions
of clauses termination or expiry of this Agreement shall not affect the survival
of any clauses or provisions herein which are stated, or which by their nature
are intended, to continue after such termination or expiry.

 

 



 

 7 

 



9NOTICES

 

9.1All notices, requests, consents, claims, demands, waivers, and other
communications hereunder shall be in writing and shall be deemed to have been
given in accordance with this clause 9:-

 

For the Company

 

RenovaCare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Alan L. Rubino

Facsimile: 604-866-5432

Email Address: arubino@renovacareinc.com

 

With a copy to Joseph Sierchio (which shall not be deemed notice hereunder)

 



Sierchio Law, LLP

430 Park Avenue

Suite 702

New York, New York 10022

Email: joseph@sierchiolaw.com

 

For the College

 

Head of Contracts
King’s College London
3rd, 5-11 Lavington Street

London SE1 ONZ

 

Tel: 0207 848 6781
Fax: 0207 848 3193

 

Email:

 

Notices sent in accordance with this clause 9 shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in accordance with
clause 10.10), in each case, with confirmation of transmission, if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the fifth (5th )
Business Day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.

 

10GENERAL

 

10.1This Agreement, including its Schedule, supersedes and terminates all other
agreements, terms, understandings and representations regarding the Research
whether written, oral, express or implied between the Parties and constitutes
the entire agreement between the Parties concerning the Research and the sole
basis on which they have entered into this Agreement. However, this clause shall
not exclude a Party’s liability for any fraudulent representation or concealment
made prior to the execution of this Agreement. In the event of any conflict or
contradiction between the terms in the main body of this Agreement and Schedule
1, the terms in the main body of this Agreement shall prevail.

 

 8 

 



10.2Each Party shall ensure that its work on the Research complies fully with
all applicable local, government and international laws, regulations and
guidelines which are effective during the period of this Agreement, including
those governing health and safety, data protection and equal opportunities
matters such as race and gender equality, disability, age, religion and sexual
orientation. In the event that a necessary ethical approval (if any) for the use
of any material in the Proposal (Schedule 1) expires, is revoked or is not
approved, the Parties agree that that they would not be able to make use of that
material and the Parties would discuss alternatives.

 

10.3If any part or any provision of this Agreement proves to any extent to be
invalid, illegal or unenforceable, the remainder of such provision and all other
provisions of this Agreement shall remain valid and enforceable to the fullest
extent permissible by law and regulation, and such provision shall be deemed to
be omitted from this Agreement to the extent of such invalidity, illegality or
unenforceability. The remainder of this Agreement shall continue in full force
and effect and the Parties shall negotiate in good faith to replace the invalid,
illegal or unenforceable provision with a valid, legal and enforceable provision
which has an effect as close as possible to the provision or terms being
replaced.

 

10.4No failure to exercise or delay in the exercise of any right or remedy which
any Party may have under this Agreement or in connection with this Agreement
shall operate as a waiver thereof, and nor shall any single or partial exercise
of any such right or remedy prevent any further or other exercise thereof or of
any other such right or remedy.

 

10.5This Agreement is not intended to establish, and shall not be construed by
any Party as establishing, any form of business partnership or joint venture
between themselves or to have created the relationship of principal and agent, a
membership or any other legal entity between the Parties, and accordingly no
Party shall have any right or authority to act on behalf of another nor to bind
another by contract or otherwise in connection with the Research.

 

10.6Except as provided for herein, neither Party shall use the other’s name,
crest, logo or trademarks, or the name of any of its staff or students, nor
imply their identity, without the express written permission of that Party or
individual, except that nothing in this clause shall restrict, delay, impede or
prevent a Party from using the other Party’s name when making disclosures under
the Freedom of Information Act 2000 or any subsequent re-enactment or
modification thereof, or in its own reports or internal literature. The content
and timing of any internet or press releases regarding the Research shall be
agreed by both Parties, such agreement not unreasonably to be withheld.

 

10.7In the event of any difference, dispute or question, arising from this
Agreement, the Parties will endeavour to settle such matters amicably between
themselves in good faith. Should they be unable to do so within a period of 35
Business Days, except as provided for elsewhere herein, the matter shall then be
settled finally by referring it promptly to the ‘Model Mediation Procedure’
promoted by the Centre for Effective Dispute Resolution for resolution using
Alternative Dispute Resolution techniques. Any decision reached in this way
shall be final and binding upon the Parties. Nothing in this clause shall
prevent or impede a Party from being free to apply for interim relief in a court
of competent jurisdiction seeking to require the other Party to cease a
particular activity in the event of a material or unremedied breach of this
Agreement.

 

10.8Except as otherwise expressly provided for in the main body on this
Agreement, nothing in this Agreement shall confer or purport to confer on any
third party any benefit or any right to enforce any term of this Agreement and
it shall not require the permission of any third party for it to be amended or
terminated.

 

10.9The clause headings in this Agreement are used for convenience only and
shall not affect its interpretation or construction. For purposes of this
Agreement, (a) the words "include," "includes," and "including" shall be deemed
to be followed by the words "without limitation"; (b) the word "or" is not
exclusive; and (c) the words "herein," "hereof," "hereby," "hereto," and
"hereunder" refer to this Agreement as a whole. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. Any Schedules referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.

 

 9 

 



10.10In this Agreement, the expressions ‘in writing’ or ‘written’ do not include
e-mail, but may include scanned or electronically created documents transmitted
electronically.

 

10.11This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors in title in title and assigns, and any
amendments to this Agreement shall be agreed in writing by all Parties, their
successors in title or their assigns.

 

10.12In this Agreement the following terms shall have the meaning ascribed
thereto below:

 

(i)       ‘Business Day’ means a day other than a Saturday, Sunday, or other day
on which commercial banks in London, England are authorized or required by Law
to be closed for business.

(ii)       ‘Law’ means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any federal, state, local, or foreign government or political
subdivision thereof, or any arbitrator, court, or tribunal of competent
jurisdiction.

(iii)       ‘Person’ means an individual, corporation, partnership, joint
venture, limited liability entity, governmental authority, unincorporated
organization, trust, association, or other entity.

(iv)       ‘Prosecuting Party’ means, the party owning [***].

 

10.13EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR NON-INFRINGEMENT WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, CONFIDENTIAL INFORMATION, INTELLECTUAL
PROPERTY RIGHTS, TECHNOLOGY, RESEARCH IP, INDEPENDENT TECHNOLOGY, MATERIALS,
PRODUCTS AND THE LIKE, OR ANY PORTION OF COMPONENT THEREOF.

 

 

10.14This Agreement is made and shall be interpreted in accordance with English
Law, and except as provided for elsewhere herein the Parties shall submit to the
jurisdiction of the English Courts.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

[BALANCE OF THIS PAGE WAS LEFT INTENTIONALLY BLANK]

 

 10 

 



Signed for and on behalf of Signed for and on behalf of King’s College London
RenovaCare Inc                             .................................... 
....................................   Head of Contracts Chief Operating Officer
                            Date March 3, 2020 Date. March 4, 2020.       

 

 

 

 

 

 



 

 

 



 11 

 

Schedule 1

 

 

PROPOSAL OUTLINE FOR THE RESEARCH

 

 

Project Title: Spray-on gene therapy for recessive dystrophic epidermolysis
bullosa (RDEB): Preclinical studies of lentiviral-mediated COL7A1-supplemented
spray-on gene therapy

 

Investigators: Dr Su Lwin, Dr Michael Antoniou and Professor John McGrath

 

Institution: St. John’s Institute of Dermatology, Department of Medical and
Molecular Genetics, Kings College London, UK

 

Project start date: 01/06/2019 for 2 years

 

Proposed Experiments: In vitro and in vivo proof-of-concept studies to develop
spray-on autologous gene/cell therapy for RDEB

 

Funder: DEBRA UK

 

 

Lay Summary

 

Patient-friendly effective therapies for RDEB are desperately needed. This group
proposes to address this challenge by developing a spray-on gene therapy for
RDEB designed for longer-lasting therapeutic benefit including prevention of
scarring.

 

The recent gene therapy clinical trial [***] conducted by Dr Su Lwin and led by
Professor John McGrath, demonstrated that [***] Additionally, the team has noted
[***] therapeutically relevant findings that will optimise therapeutic
longevity, reduced scarring and patient-friendly mode of delivery for gene
therapy. The vision for this research is to build on these observations by
developing state-of-the-art gene/cell therapy spray consisting of RDEB patient’s
own skin cells supplemented with functional copies of COL7A1 gene, thereby
ensuring improved therapeutic efficacy and longevity.

 

Aims and Objectives involving SkinGun™ (Work package WP1 only during the first
two years)

In vivo assessment [***] by sprayed on cells

 

(Timescale: [***])

 

 12 

 



Goals [***]sprayed cells [***] Risks [***] Contingency plan [***]

 

WP1 will include in vitro and in vivo components and will be conducted at [***].

 

 

 

In vitro experiment: [***]

 

 

 

In vivo experiment: [***] using SkinGun™ spray-on device from RenovaCare Inc.,
with their expertise. [***]

 

[***]

 

 

 

In summary, the proposed project will generate the data of spray-on gene therapy
required for human applications that can be made more easily available for
clinical use in the future, thus benefiting a wider population of individuals
with RDEB. Subject to pre-clinical data, the human clinical trial stage is
anticipated to commence in [***]. No human subjects are included in this
Research.

 

 

 

[***]

 

 

 

 

 

 

13



 

